Citation Nr: 0810708	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a pituitary tumor, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for a brain tumor, 
claimed as due to herbicide exposure.

3.  Entitlement to service connection for a body rash with 
dark skin discoloration, claimed as due to herbicide 
exposure.

4.  Entitlement to service connection for left hip 
disability, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In correspondence received in April 2006, the veteran 
requested a central office hearing before the Board; however, 
he withdrew this request in October 2007.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam Era.

2.  The veteran has no current pituitary tumor, brain tumor, 
or body rash with dark skin discoloration.

3.  A left hip disability was not present until years 
following the veteran's discharge from service and is not 
etiologically related to service.




CONCLUSIONS OF LAW

1.  A pituitary tumor was not incurred in or aggravated by 
active duty, nor may its incurrence or aggravation during 
such service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A brain tumor was not incurred in or aggravated by active 
duty, nor may its incurrence or aggravation during such 
service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A current body rash with dark skin discoloration was not 
incurred in or aggravated by active duty, nor may its 
incurrence or aggravation during such service be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

4.  Left hip disability was not incurred in or aggravated by 
active duty, nor may its incurrence or aggravation during 
such service be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in June 2005, prior to its 
initial adjudication of these claims.  Although the veteran 
was not provided notice with respect to the disability-rating 
or effective-date element of the claims until March 2006, 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
any of the claimed disabilities.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claims is no more than harmless error.

The Board also notes that service medical records and 
pertinent private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence.

While the veteran has not been afforded a VA examination in 
response to any of the claims on appeal and no medical 
opinion addressing the etiology of any of the claimed 
disabilities has been obtained, the Board is of the opinion 
that VA has no obligation to provide an examination or obtain 
a medical opinion in this case.  In this regard, the Board 
notes that the medical evidence of record fails to show that 
the veteran has any of the claimed disabilities, with the 
exception of left hip disability.  Although there is medical 
evidence showing that he currently has a left hip disability, 
there is no contention or medical evidence suggesting that it 
was present in service or until years thereafter.  Moreover, 
there is no medical or scientific evidence suggesting that it 
is related to herbicide exposure or any other incident of 
service.  Consequently, the Board is of the opinion that the 
medical evidence currently of record is sufficient to decide 
the claims and that there is no reasonable possibility that 
further development to afford the veteran an examination or 
to obtain a medical opinion would result in evidence to 
substantiate any of the claims.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of these claims by the RO 
were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
can be granted for any disease initially diagnosed after 
discharge from service, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served continuously 90 days or more during a 
period of war and manifests arthritis, a malignant tumor, or 
an endocrinopathy to a degree of 10 percent or more within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Avascular necrosis is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of avascular necrosis in humans.  See 38 C.F.R. 
§ 3.309(e). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

Pituitary Tumor, Brain Tumor, and a Body Rash with Dark Skin 
Discoloration

Neither service medical records nor the post-service medical 
evidence of record shows that the veteran has been found to 
have a pituitary tumor, brain tumor, or body rash with dark 
skin discoloration.  Moreover, the report of examination for 
discharge shows that all bodily systems were found to be 
normal on clinical evaluation.  The evidence of these claimed 
disabilities and the veteran's military service is limited to 
the veteran's own statements.  This is not competent evidence 
of a pituitary tumor or a brain tumor since laypersons, such 
as the veteran, are not qualified to diagnose a brain tumor 
or pituitary tumor.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, service connection is not 
warranted for a brain tumor or a pituitary tumor.

Although the veteran is competent to state that he has or has 
had a body rash with dark skin coloration, as a lay person, 
he is not competent to diagnose this disorder or to provide 
an opinion concerning its etiology.  Id.  In view of the 
absence of any medical evidence of this claimed disorder or 
of a nexus between the claimed disorder and the veteran's 
military service, this claim must also be denied.    

Left Hip Disability

The service medical records are negative for evidence of any 
left hip disorder.  The post-service medical evidence shows 
that the veteran underwent a total left hip arthroplasty in 
September 2000 because of avascular necrosis.  There is no 
post-service medical evidence of avascular necrosis of the 
left hip until many years following the veteran's discharge 
from service or of a nexus between this disorder and the 
veteran's military service.  Moreover, as noted above, 
avascular necrosis is not subject to presumptive service 
connection on the basis of herbicide exposure.

The evidence of a nexus between this disability and the 
veteran's military service is also limited to the veteran's 
own statements.  As discussed above, the veteran is not 
competent to render an opinion concerning medical causation.

Accordingly, the Board also concludes that the preponderance 
of the evidence is against this claim.


ORDER

Service connection for a pituitary tumor, claimed as due to 
herbicide exposure, is denied.

Service connection for a brain tumor, claimed as due to 
herbicide exposure, is denied.

Service connection for a body rash with dark skin 
discoloration, claimed as due to herbicide exposure, is 
denied.

Service connection for left hip disability, claimed as due to 
herbicide exposure, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


